 Case 3:17-cv-01433-WVG Document 62 Filed 10/22/19 PageID.321 Page 1 of 5




 1   MARA W. ELLIOTT, CITY ATTORNEY
     GEORGE F. SCHAEFER, Assistant City Attorney
 2   Marni von Wilpert (CSB # 321447)
     Office of the San Diego City Attorney
 3   1200 Third Avenue, Suite 1100
     San Diego, CA 92101
 4   Telephone: (619)- 533-5800
     Email: mvonwilpert@sandiego.gov
 5   Attorneys for Defendant City of San Diego
 6 DREHER LAW FIRM
   Robert Scott Dreher (CSB# 120527)
 7 350 W. Ash, Suite 101
   San Diego, California 92101
 8 Telephone: (619) 230-8828
   Email: scott@dreherlawfirm.com
 9
   IREDALE & YOO, APC
10 Eugene G. Iredale (CSB #75292)
   105 West F Street, Fourth Floor
11 San Diego, CA 92101
   Telephone: (619) 233-1525
12 Email: eiredale@iredalelaw.com

13   Attorneys for Plaintiffs
14
                          UNITED STATES DISTRICT COURT
15
                       SOUTHERN DISTRICT OF CALIFORNIA
16

17 ERIC ARUNDEL, OWEN BOYER, JEFF ) Case No. 17cv1433-WVG
     HAYES, ROBERT KELSEY, ALEXIS )
18
     LEFTRIDGE, RICHARD MELVIN, )             STIPULATION AND
19   MICHAEL SANDERS, DEBRA SMITH, )          PROPOSED SETTLEMENT
     RICHARD STEVEN-SON, and SHERI )          ORDER
20
     PASANEN, on behalf of themselves and )
21   all others similarly situated,       )   CLASS ACTION
                                          )
22
                      Plaintiffs,         )   Judge:    Hon. William V. Gallo
23          v.                            )   Suite:    2125
                                          )
24
     CITY OF SAN DIEGO,                   )
25                                        )
                      Defendant.          )
26
                                          )
27                                        )
28

                                         1
                                                                17cv1433-WVG
 Case 3:17-cv-01433-WVG Document 62 Filed 10/22/19 PageID.322 Page 2 of 5




 1         Having reached a resolution of the issues in the above-referenced litigation
 2   during the June 24, 2019 Mandatory Settlement Conference (Doc. No. 54), the
 3   Parties have agreed to the terms in the proposed Settlement Agreement and
 4   Stipulation to Continuing Jurisdiction (“Settlement Agreement”). (A true and
 5   correct copy of the Settlement Agreement is attached hereto as Exhibit 1.) Therefore,
 6   it is hereby stipulated and agreed by and between the Plaintiff CLASS
 7   REPRESENTATIVES, individually and on behalf of all others similarly situated, by
 8   and through Dreher Law Firm and Iredale & Yoo, APC on the one hand, and
 9   Defendant CITY OF SAN DIEGO by and through the Office of the San Diego City
10   Attorney on the other hand, to cease active litigation of this matter according to the
11   settlement terms outlined herein, and to stipulate to the continuing jurisdiction of
12   Hon. William V. Gallo.
13          As detailed fully in the Settlement Agreement, the Parties agreed to resolve
14   this case as outlined below:
15         1) Storage Facility: Defendant City of San Diego agrees to open a new
16            storage facility in the City of San Diego for use by homeless persons to
17            store their personal belongings;
18         2) San Diego Police Department Training Bulletin: Defendant City of San
19            Diego agrees to implement and adopt new official written procedures for
20            the training of officers and the enforcement of SDMC 54.0110, as set forth
21            in the San Diego Police Department Training Bulletin No. 19-10 titled,
22            “Unauthorized Encroachments Prohibited – SDMC 54.0110”; and
23         3) Attorneys’ Fees: $49,000 paid to Plaintiffs’ co-counsel, Iredale & Yoo.
24            The Parties stipulate and agree that Plaintiffs’ lead counsel Dreher Law
25            Firm has agreed to waive payment of and forego seeking attorneys’ fees in
26            this matter in consideration of the Settlement Agreement and adherence to
27            the terms and recitals therein. The Parties further stipulate and agree that
28            such waiver is and shall be without prejudice and that, in the event of a
                                                 2
                                                                         17cv1433-WVG
 Case 3:17-cv-01433-WVG Document 62 Filed 10/22/19 PageID.323 Page 3 of 5




 1             substantial breach of the Settlement Agreement in this matter (if and as
 2             determined by the Court), Plaintiffs’ lead counsel shall reserve the right to,
 3             and may, seek those attorneys’ fees, as and to be determined and approved
 4             by the Court.
 5         4) Continuing Jurisdiction: The Parties stipulate that this matter shall be
 6             subject to the continuing jurisdiction of Magistrate Judge William V. Gallo,
 7             United States District Court, Southern District of California, in order to
 8             provide for and enable the monitoring of the Parties’ compliance with the
 9             Settlement Agreement.1
10         The Parties agree that the attached Settlement Agreement represents a
11   compromise and settlement of disputed claims, designed to avoid the time, expense
12   and uncertainty of protracted litigation in this Court. Nothing in the Settlement
13   Agreement is intended to or will be construed as an admission by Defendant that the
14   Plaintiffs’ claims in the lawsuit have merit or that it has any liability to Plaintiffs or
15   the Class on those claims, nor is it intended to or will be construed as an admission
16   by Plaintiffs that their claims lack merit or that Defendant’s defenses in the action
17   have any merit.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25

26
         Nothing in the instant STIPULATION AND PROPOSED SETTLEMENT
           1

27 ORDER is intended to conflict with or override any term in the Settlement
28 Agreement; to the extent this STIPULATION contradicts any term in the Settlement
   Agreement, the Settlement Agreement is the controlling and operative document.
                                                 3
                                                                            17cv1433-WVG
 Case 3:17-cv-01433-WVG Document 62 Filed 10/22/19 PageID.324 Page 4 of 5




 1         ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED by the
 2   Parties that they now desire to resolve the claims set forth in the lawsuit, subject to
 3   approval by this Court for the purpose of effecting the resolution.
 4

 5   Dated: October 22, 2019                     DREHER LAW FIRM
 6
                                                By /s Robert Scott Dreher
 7                                                   Robert Scott Dreher
 8
                                                Attorneys for Plaintiffs
 9

10

11   Dated: October 22, 2019                     MARA W. ELLIOTT, City Attorney
12
                                                By /s/Marni von Wilpert
13                                                   Marni von Wilpert
                                                     Deputy City Attorney
14

15                                              Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                4
                                                                           17cv1433-WVG
 Case 3:17-cv-01433-WVG Document 62 Filed 10/22/19 PageID.325 Page 5 of 5




 1                           SIGNATURE CERTIFICATION
 2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3   Policies and Procedures Manual, I hereby certify that the content of this document is
 4   acceptable to Robert Scott Dreher, counsel for Plaintiffs, and that I have obtained Mr.
 5   Dreher’s authorization to affix his electronic signature to this document.
 6

 7   Dated: October 22, 2019                     MARA W. ELLIOTT, City Attorney
 8                                               By /s/ Marni von Wilpert
 9                                                    Marni von Wilpert
                                                      Deputy City Attorney
10
                                                 Attorneys for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                5
                                                                          17cv1433-WVG
